                   Case 6:18-cv-00678-SB    Document 39             Filed 03/28/19   Page 1 of 2




     ELLEN F. ROSENBLUM
     Attorney General
     SHANNON M. VINCENT #054700
     Senior Assistant Attorney General
     NATHANIEL AGGREY #172283
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: shannon.m.vincent@doj.state.or.us
            nathaniel.aggrey@doj.state.or.us

     Attorneys for Defendants




                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON



     RAFAEL MORA-CONTRERAS; and                            Case No. 6:18-CV-00678-SB
     SHANE STAGGS,
                                                           NOTICE OF ASSOCIATION OF COUNSEL
                       Plaintiffs,

              v.

     COLETTE PETERS; DOUG YANCEY;
     MEGHAN LEDDY; ZACHARY GOULD;
     CRAIG PRINS; JERRY PLANTE; JEREMY
     NOFZIGER; AND JOHN DOES 1-5,

                       Defendants.
              Defendants Colette Peters, Doug Yancey, Meghan Leddy, Zachary Gould, Craig Prins,

     Jerry Plante, Jeremy Nofziger hereby give notice that Nathaniel Aggrey, Assistant Attorney

     General, is now an additional counsel of record in this proceeding. Shannon Marie Vincent,

     Senior Assistant Attorney General, continues as lead counsel.




Page 1 -   NOTICE OF ASSOCIATION OF COUNSEL
           SMV/bl2/9503068-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4791
                Case 6:18-cv-00678-SB          Document 39             Filed 03/28/19   Page 2 of 2




              The address for the receipt of all correspondence and pleadings remains the same.

              DATED March 28        , 2019.

                                                            Respectfully submitted,

                                                            ELLEN F. ROSENBLUM
                                                            Attorney General



                                                                s/ Nathaniel Aggrey
                                                            SHANNON M. VINCENT #054700
                                                            Senior Assistant Attorney General
                                                            NATHANIEL AGGREY #172283
                                                            Senior Assistant Attorney General
                                                            Trial Attorneys
                                                            Tel (503) 947-4700
                                                            Fax (503) 947-4791
                                                            shannon.m.vincent@doj.state.or.us
                                                            nathaniel.aggrey@doj.state.or.us
                                                            Of Attorneys for Defendants




Page 2 -   NOTICE OF ASSOCIATION OF COUNSEL
           SMV/bl2/9503068-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
